DETAILED ACTION
This is a final Office action in response to the IDS filed 04/08/2022, the amendment filed 06/01/2022, the replacement drawings filed 06/21/2022, and the IDS filed 07/12/2022.

Status of Claims
Claims 1-20 are pending;
Claims 1-3, 7, 8, 10, 11, 15-18, and 20 are original; claims 4-6, 9, 12-14, and 19 are currently amended;
Claims 1-18 are allowed; claim 19 is rejected; claim 20 is objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Hilleren et al. (US 11,028,963 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the nonstatutory double patenting rejections of claims 1-20, based on Hilleren et al. and/or Uebelhart (US 4,635,492), presented in the Office action mailed 03/15/2022, are hereby withdrawn.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground of rejection set forth below in the current Office action.  Note that the new ground of rejection is necessitated by the applicant's amendment.

Information Disclosure Statement
All documents cited in information disclosure statements (IDS) submitted 04/08/2022 and 07/12/2022 have been considered by the Examiner except for the foreign document "GB-0031714-D0" in the IDS filed 04/08/2022.
The foreign document "GB-0031714-D0" in the IDS filed 04/08/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 11 is objected to because of the following informality:
Claim 11, line 6, the applicant is advised to remove the term "and" after the semicolon because there are more elements recited in lines 7, 12, and 14.
Appropriate correction is required.

Drawings
The replacement drawings filed 06/21/2022 are accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McGreevy (US 2007/0252919 A1) in view of Atsukawa (US 5,279,084).
Regarding claim 19, McGreevy discloses a vertically adjustable pedestal (10, fig 18) for a boat accessory (5, fig 18), the pedestal comprising: a hollow outer column (36, fig 18); an inner column (38, fig 4) positioned within the outer column, wherein the inner and outer columns are longitudinally slidable in a longitudinal direction with respect to one another (see Figure 4, see paragraph 0038, lines 8-12), and wherein the inner column is configured to be coupled to the boat accessory (see Figure 18), and the outer column is configured to be coupled to a supporting surface of a boat (see Figure 18, see paragraph 0075, lines 1-7, the outer column 36 is configured to be coupled to a supporting surface of a boat via the wall anchor 158); a lifting actuator (40, fig 6), an extension tube (47, fig 4, see annotation, the extension tube of the lifting actuator 40) of the lifting actuator being coupled to the inner column for raising and lowering the inner column with respect to the supporting surface of the boat (see Figure 4, see paragraph 0039, lines 1-5, the extension tube 47 is capable of performing the above intended use); an extender rod (54, fig 4) coupled to an upper end (48, fig 4) of the extension tube and longitudinally aligned with the extension tube (see Figure 4), the extender rod extending vertically above the upper end of the extension tube and being coupled between the extension tube and the inner column (see Figure 4).

    PNG
    media_image1.png
    888
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    878
    559
    media_image2.png
    Greyscale





[AltContent: connector][AltContent: textbox (47 – Extension Tube)]







McGreevy does not disclose the vertically adjustable pedestal further comprising: an anti-buckling plate coupled to the extender rod and having an outer perimeter, at least a portion of the outer perimeter abutting an inner perimeter of the inner column.

    PNG
    media_image3.png
    788
    399
    media_image3.png
    Greyscale
Atsukawa teaches a support (see Figure 8) comprising: a hollow outer column (23, fig 8); an inner column (24, fig 8) positioned within the outer column, wherein the inner and outer columns are longitudinally slidable in a longitudinal direction with respect to one another (see Figure 8, see col 9, lines 49-57); an extender member (1, fig 8); and an anti-buckling plate (3, fig 8) coupled to the extender member and having an outer perimeter (3c, fig 10, see annotation), at least a portion of the outer perimeter abutting an inner perimeter of the inner column (see Figures 8 and 9, see col 5, lines 64-68, col 6, lines 1 and 2).
[AltContent: textbox (3 – Anti-Buckling Plate)]
    PNG
    media_image4.png
    302
    306
    media_image4.png
    Greyscale
[AltContent: connector]






    PNG
    media_image5.png
    287
    288
    media_image5.png
    Greyscale



[AltContent: connector]
[AltContent: textbox (3c – Outer Perimeter)]

McGreevy and Atsukawa are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to couple an anti-buckling plate (Atsukawa: 3, fig 8) to the extender member (McGreevy: 54, fig 4), the anti-buckling plate having an outer perimeter (Atsukawa: 3c, fig 10, see annotation), at least a portion of the outer perimeter abutting an inner perimeter of the inner column (McGreevy: 38, fig 4; Atsukawa: see Figures 8 and 9, see col 5, lines 64-68, col 6, lines 1 and 2), as taught by Atsukawa.  The motivation would have been to increase the buckling strength of the extender rod against buckling (Atsukawa: col 10, lines 36-40).  Therefore, it would have been obvious to combine McGreevy and Atsukawa to obtain the invention as specified in claim 19.

Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631